       Case 4:18-cr-00223-RCC-DTF Document 275 Filed 06/11/19 Page 1 of 1

                                                               ~-FILED            _ _ LODGED
                                                                    RECEIVED          COPY
                                                               --=~:::..=.:.:.:=-,.-===..::.,
 .l
  2                                                                     JUN 1 1 2019
  3
                                                                     C ERK US DISTRICT COURT
                                                                       DISTRICT OF ARIZONA       TY
                                                                BY                          DEPU
  4
  5                       IN THE UNITED STATES DISTRICT COURT
                                                         '
  6                                FOR THE DISTRICT OF ARIZONA
  7
  8     United States of America,                      No. CR-18-00223-TUC-RCC(DTF)
  9                   Plaintiff,
                                                       STIPULATION OF EXHIBITS
 10     V.

 11     Scott Daniel Warren,
 12
                      Defendant.
 13
 14
 15
             Counsel stipulate the following Defense exhibits were presented to the jury for use
 16
       during deliberation:
 17
       201,202,203A,210,211,212,213,214,215,216,217,220,233,234,235,239,244,246
 18
       and 247.
 19
 20
 21
 22
 23
 24           Date                                           Defense Counsel Signature
 25
 26           Date                                                                   Signature
 27
. 28
